DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 and 18-20 are directed to non-statutory subject matter.  The claims embrace both product or machine and process which is precluded by the language of 35 U.S.C. 101, which sets forth statutory classes of the invention in the alternative only.  As such claims appear to embrace multiple statutory classes of invention which is prohibited (See Ex parte Lyell, 17 USPQ2d 1548 (1990)). 
	
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what the function of the one or more processors is in the system.  Also, it is unclear what causes execution of the plurality of instructions.
Appropriate correction is required. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-15 and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-15 are directed to a method while claim 1, from which the claims depend, is directed to a system.  Claims 18-20 are directed to a system while claim 17,  from which they depend, is directed to a non-transitory media.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, claims 10-15 are assumed to depend from claim 9 and claims 18-20 are assumed to depend from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 9861446 B2).
Lang discloses a surgical planning computing system including: a computer or server or workstation or “one or more processors” including memory chips, storage media, disks and software for displaying pathologic and anatomic structures wherein a virtual surgical plan 141 is generated using intraoperative data or measurements, 140.  Preoperative and/or intraoperative scan data 143 can be generated and displayed 144 in three dimensions wherein the surgeon or the software can align the planes, axis or path, as well as virtual implants and instruments which can be moved to be tangent with or intersect anatomic or biomechanical axes 152 for alignment purposes and to achieve a predetermined position and/or orientation of the implant.  
Fig. 12 shows the imaging data can be displayed in two or three dimensions on a computer display 293.  The virtual surgical plan 157 can be superimposed on preoperative and intraoperative imaging data of the patient 159 and can be further modified based on visual or optical feedback input 161.  
Lang discloses adjusting and updating the virtual displays for the movement of the patient by updating or moving or adjusting one or more of femoral components and tibial trays etc. (cols. 24-26, cols. 29-30 and cols. 204-207 and cols. 235-272).
The claimed method steps are performed during simulation of the function of the tibial tray and femoral component in relation to each other with different degrees of knee flexion or extension. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 9861446 B2) in view of Drury et al. (US 20170079801 A1).
Lang discloses all elements of the claimed invention except for use of a prosthesis system with dishing of the tibial surfaces to provide anterior-posterior as well rotational stability of the knee wherein the femur locates at a “dwell point” or “bottom-of-the-dish” in the plastic tibial surface.
Drury et al. recognizes the importance of surface design of artificial knee components so that the dwell point is positioned to facilitate greater mobility of the lateral condyle of the femoral component relative to the lateral component of the tibial bearing component of a tibial prosthesis with a tibial tray and tibial bearing component (paras [0009], [0015]-[0016], [0022], [0028] and [0064]-[0068]).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of selecting a knee component having a dwell point positioned to facilitate greater mobility of the femoral and tibial components, as taught by Drury et al., to Lang method would have yielded predictable results, i.e., improved prosthesis for deep flexion.
The claimed method steps are performed when the Drury et al. knee prosthesis is utilized in the method of Lang during knee replacement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available vi9a telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775